Citation Nr: 0711516	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  03-33 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES


1.  Entitlement to service connection for residuals of 
electrical shock to the left side of the face.

2.  Entitlement to service connection for arthritis of the 
fifth finger of the left hand.

3.  Entitlement to service connection for sinus 
allergies/allergic rhinitis.

4.  Entitlement to an initial rating in excess of 10 percent 
for hemorrhoids.

5.  Entitlement to an initial rating in excess of 10 percent 
for tinea corporis eczema/rashes, prior to February 14, 2006.

6.  Entitlement to a rating in excess of 30 percent for tinea 
corporis eczema/rashes, from February 14, 2006.

7.  Entitlement to an initial rating in excess of 10 percent 
for right foot hammertoe deformities along with hallux valgus 
and hallux limitus.

8.  Entitlement to an initial rating in excess of 10 percent 
for left foot hammertoe deformities along with hallux valgus 
and hallux limitus.

9.  Entitlement to an initial, compensable rating for left 
knee tendonitis.

10.  Entitlement to an initial, compensable rating for 
pseudofolliculitis.

11.  Entitlement to an initial rating in excess of 10 percent 
for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 2002.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision in 
which the RO, inter alia, granted service connection and 
assigned initial ratings for hemorrhoids, for tinea corporis 
eczema, for bilateral hammertoes deformities with hallux 
valgus and hallux limitus, for pseudofolliculitis, for left 
knee tendonitis, and for IBS, each effective November 1, 
2002; but denied service connection for sinus 
allergies/allergic rhinitis, for residuals of electrical 
shock to the left side of the face, and for arthritis in the 
fifth finger of the left hand.  In November 2002, the veteran 
filed a notice of disagreement (NOD) with the initial ratings 
assigned, and the denials of service connection.  The RO 
issued a statement of the case (SOC) in January 2003; and the 
veteran filed a substantive appeal in March 2003.

In April 2005, the Board remanded these matters to the RO 
(via the Appeals Management Center (AMC), in Washington, DC) 
for further action, to include an additional VA examination.  
After accomplishing the requested action, the RO/AMC awarded 
higher initial ratings of 30 and 10 percent for tinea 
corporis and for irritable bowel syndrome, respectively, from 
February 16, 2006, but continued the denial of the remaining 
claims on appeal (as reflected in a October 2006 supplemental 
SOC (SSOC)) and returned these matters to the Board for 
further appellate consideration.

As the veteran has perfected an appeal as to the initial 
ratings assigned for the conditions for which service 
connection has been granted (as identified on the title 
page), the Board has characterized these issues in accordance 
with the decision in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing appeals from original awards from 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.  Moreover, although higher initial 
ratings have been assigned for tinea corporis for irritable 
bowel syndrome, because higher ratings are available for each 
disability, and the veteran is presumed to seek the maximum 
available benefit for a disability, the claims for a higher 
initial ratings for these disabilities remain viable on 
appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).

As a final preliminary matter, the Board notes that the 
veteran submitted additional private treatment records with a 
statement, received at the RO following the issuance of the 
last SSOC dated in October 2006 and on the same day that the 
case was certified to the Board for appellate review on 
December 27, 2006.  Review of that evidence reveals that it 
is not relevant to the disposition of the claims for service 
connection for residuals of electrical shock to the left side 
of the face and for arthritis of the fifth finger on the left 
hand; hence, a remand for RO consideration and issuance of a 
SSOC, on these matters, is not required.  See 38 C.F.R. 
§§ 19.31(b), 19.37(a) (2006).

The Board's decision addressing the claims for service 
connection residuals of electric shock to the left side of 
the face and for arthritis of the fifth finger of the left 
hand.  The remaining claims on appeal are addressed in the 
remand following the order; these matters are being remanded 
to the RO via the AMC.  VA will notify the appellant when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Competent and persuasive medical evidence does not 
establish any current disability of the left side of the fact 
or of the left fifth finger.


CONCLUSION OF LAW

The criteria for service connection for the residuals of 
electrical shock to the left side of the face or for 
arthritis of the fifth finger of the left hand are not met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in an April 2005 letter, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claims.  After issuance of the April 2005 
letter described above, and opportunity for the appellant to 
respond, the October 2006 SSOC reflects readjudication of the 
claims.  Hence, the appellant is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2007).  See 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).  

The Board also notes that a subsequent November 2006 RO 
letter informed the appellant how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  While this notice was provided 
after the RO's last adjudication of the claims herein 
decided, on these facts, the appellant is not prejudiced by 
the timing of such notice.  Because the Board's decision 
herein denies the claims for service connection for residuals 
of electrical shock of the left side of the face and for 
arthritis of the left fifth finger, no disability rating or 
effective date is being, or is to be, assigned; accordingly, 
there is no possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.

The record further reflects that VA has made reasonable 
efforts to obtain or to assist in obtaining all relevant 
records pertinent to the matters herein decided.  Pertinent 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, as well as VA examination reports and 
outpatient treatment records from the Charleston VA Medical 
Center (VAMC).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The service medical records show that in September 1989, the 
veteran was treated for a shallow laceration of the left 
fifth finger on the proximal dorsal/ulnar aspect.  It was 
noted that there was full range of motion and sensation was 
intact.  The assessment was laceration of the finger.  In 
September 1983, the veteran reported that he was talking on 
the telephone during a thunderstorm and experienced a sudden 
buzzing in the left ear and numbness on the left side of the 
face.  He indicated that he then had dizziness and thought 
that he had blacked out momentarily.  He reported that the 
numbness lasted for approximately 10 minutes and that he felt 
well presently.  Examination was essentially normal and the 
assessment was mild electric shock by history.  The examiner 
indicated that the condition was stable and the veteran could 
return to duty and no medication was needed.  In April 2002, 
the veteran was seen for complaints of left fifth digit pain.  
He reported a remote history of trauma.  On examination, 
there was decreased range of motion of the fifth finger 
secondary to discomfort.  The assessment was probable 
degenerative joint disease (DJD).  On subsequent examination 
April 2002, the veteran reported that he had repeatedly 
jammed the finger playing basketball in high school and 
college.  On examination there was no swelling or erythema, 
but some stiffness and crepitance.  The assessment was DJD 
left fifth finger.  

On VA general medical examination in September 2002, prior to 
discharge from active duty, the veteran reported an electric 
shock to the left face during service.  He indicated that he 
had numbness in the left face once or twice a month for two 
to three days.  It was indicated that he had no activity 
restriction or medication.  The veteran also reported left 
fifth finger trauma and laceration in 1989.  He indicated 
that the finger was sutured and he still had pain.  He 
reported that on flare-ups he was unable to fully grip 
tightly.  On examination the cranial nerves II-XII were 
grossly intact and there was normal sensation on the face.  
The left fifth finger was tender to palpation with range of 
motion of the finger and normal motor strength in all planes.  
He had normal pinch grip and he was able to fully appose it 
to his thumb.  X-ray studies of the left fifth finger 
demonstrated no fracture, subluxation, joint space narrowing 
or soft tissue abnormality and the impression was normal left 
fifth finger.  The impression included status post electric 
shock to the left face and status post trauma to the left 
fifth finger.

Post-service VA and private outpatient treatment records 
dated from April 2001 to January 2006 reflect no complaints, 
finding or diagnoses regarding the left fifth finger or the 
face.

After a full review of the record, including the medical 
evidence and statements of the veteran, the Board concludes 
that service connection for the residuals of electrical shock 
to the left side of the face, or for arthritis of the fifth 
finger of the left hand, is not warranted.  

In this case, the Board finds that there is no competent and 
persuasive medical evidence of a current disability for which 
service connection can be granted.  Notwithstanding the 
September 2002 examiner's assessment, the medical evidence of 
record, including the actual September 2002 examination 
findings and the results of objective testing (to include x-
rays) reflect a normal finger and no disability of the face.  
While the evidence, as summarized above, reflects complaints 
of tenderness of the left fifth finger on VA examination in 
September 2002, there are no medical findings or diagnosis to 
support the existence of underlying pathology for that pain.  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection can be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  There is otherwise 
no post-service medical evidence establishing any disability 
of the face or left fifth finger, and  neither the appellant 
nor his representative has identified or alluded to the 
existence of any such evidence.  Accordingly, there is no 
basis for a grant of service connection for either claimed 
disability.  

As noted above, Congress has specifically limited entitlement 
to service connection for disease or injury to cases where 
such incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1131.  Thus, where, as here, competent and persuasive 
medical evidence does not establish a current disability upon 
which to predicate a grant of service connection, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).


In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the veteran's and his 
representative's written assertions; however, none of this 
evidence provides a basis for allowance of the claims.  As 
indicated above, each claim turns on a medical matter, and 
questions of diagnosis and etiology are within the province 
of trained medical professionals.  Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the veteran and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative opinion on a 
medical matter.  See, e.g., Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

In adjudicating each claim, the Board also has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the competent and persuasive evidence simply does not 
support either claim, that doctrine is not for application, 
and the veteran's claims for service connection for residuals 
of electrical shock to the left side of the face and for 
arthritis of the fifth finger of the left hand must each be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of electrical shock to the 
left side of the face is denied.

Service connection for arthritis of the fifth finger of the 
left hand is denied.




REMAND

Pertinent to the remaining claims for which an appeal has 
been perfected, the Board notes that the RO last issued a 
SSOC in October 2006.  The record reflects that the RO 
certified the case to the Board on December 27, 2006 and on 
that same day, the RO received additional evidence pertinent 
to the claims.  The evidence consists of private treatment 
records dated in from August 2005 to January 2006 as well as 
a statement of the veteran addressing his complaints and 
assertions.  

The RO has not considered the additionally received evidence 
in adjudicating the remaining service connection an increased 
rating claims on appeal.  Under these circumstances, the 
Board has no alternative but to remand this matter to the RO 
for consideration of the claim in light of the additional 
evidence received, in the first instance, and for issuance of 
a SSOC reflecting such consideration.  See 38 C.F.R. §§ 
19.31, 19.37 (2006).

To ensure that all due process requirements are met, before 
issuing the SSOC addressed above, the RO should give the 
veteran another opportunity to present pertinent information 
and/or evidence, notifying him that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2006) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one- 
year VCAA notice period).  The RO should request that the 
veteran furnish all pertinent evidence in his possession, as 
well as ensure that its decision meets the notice 
requirements of the recent decision in Dingess/Hartman (cited 
to above)-specifically as regards assignment of disability 
ratings and effective dates-as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103 and 5103A (West 
2002 & Supp. 2006) and 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Therefore, in addition to complying with the specific actions 
requested below, the RO should also take any other 
notification and/or development action required by the VCAA 
prior to adjudicating the claims.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to any of 
the claims remaining on appeal that is 
not currently of record.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of Dingess/Hartman (cited to 
above)-specifically as regards 
disability ratings and effective dates-
as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence (to particularly 
include the evidence received, but not 
considered by the RO, in December 2006) 
and legal authority.

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. § 5109B, 7112 (West 
Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


